Exhibit 10.5.2

 

AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT (“Amendment No. 3”), dated as of
August 3, 2004, by and among LOUD Technologies Inc., a Washington corporation
formerly known as Mackie Designs Inc. (“US Borrower”), LOUD Technologies
(Europe) Plc. formerly known as Mackie Designs UK Plc, a company incorporated
under the laws of England and Wales with registration number 02506901 (“UK
Borrower”, and together with US Borrower, each individually a “Borrower” and
collectively, “Borrowers”), Mackie Designs Inc., a Washington corporation,
formerly known as Mackie Designs Manufacturing, Inc. (“Mackie”), SIA Software
Company, Inc., a New York corporation (“SIA”) Mackie Investment Co., a
Washington corporation (“Mackie Investment”, and together with Mackie and SIA,
each individually a “Guarantor” and collectively, “Guarantors”), Congress
Financial Corporation (Florida), in its capacity as agent pursuant to the Loan
Agreement (as hereinafter defined) acting for and on behalf of the parties
thereto as lenders (in such capacity, “Agent”), and the parties to the Loan
Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”).

 

W I T N E S S E T H :

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Agent and Lenders have made and may make loans
and advances to Borrowers as set forth in the Loan and Security Agreement, dated
March 31, 2003, by and among Agent, Lenders, Borrowers and Guarantors, as
amended by Amendment No. 1 to Loan and Security Agreement dated as of June 30,
2003 and Amendment No. 2 and Waiver to Loan and Security Agreement dated April
16, 2004 (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
other agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”);

 

WHEREAS, Agent, Lender, Borrowers and Guarantors desire to amend the Loan
Agreement to, among other things, modify the lending formulas contained therein.

 

WHEREAS, by this Amendment No. 3, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such amendment;

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Definitions.

 

(a)           Amendments to Definitions.

 

(i)            Clause (ii)(a)(i)(A) of the definition of ‘Borrowing Base” in
Section 1.12 of the Loan Agreement is hereby amended by deleting “seventy-five
(75%) percent” and replacing it with “eighty (80%) percent”.

 

(ii)           The definition of “Eligible Inventory” in Section 1.37 of the
Loan Agreement is hereby amended by deleting “raw materials for such finished
goods” and replacing it with “raw materials for such finished goods consisting
of transducers”.

 

(iii)          The definition of “Interest Rate in Section 1.69 of the Loan
Agreement is hereby amended by deleting such Section in its entirety and
replacing it with the following:

 

“1.69                     “Interest Rate” shall mean,

 

(a)                                  Subject to clause (b) of this definition
below:

 

(i)                                     as to Prime Rate Loans that are
Revolving Loans, a rate equal to three-quarters of one (.75%) percent per annum
in excess of the Prime Rate, and

 

(ii)                                  as to Eurodollar Rate Loans that are
Revolving Loans, a rate equal to three and one-half (3.50%) percent per annum in
excess of the Adjusted Eurodollar Rate (in each case, based on the Eurodollar
Rate applicable for the Interest Period selected by a Borrower, or by
Administrative Borrower on behalf of such Borrower, as in effect three (3)
Business Days after the date of receipt by Agent of the request of or on behalf
of a Borrower for such Eurodollar Rate Loans in accordance with the terms
hereof, whether such rate is higher or lower than any rate previously quoted to
any Borrower or Guarantor), and

 

(iii)                               as to Term Loans, a rate equal to one
(1.00%) percent per annum in excess of the Prime Rate.

 

(b)                                 Notwithstanding anything to the contrary
contained in clause (a) of this definition, the Interest Rate shall mean the per
annum rates set forth above plus (in each case) two (2%) percent, at Agent’s
option, upon prior notice, (i) either (A) for the period on and after the date
of termination or non-renewal hereof until such time as all Obligations are paid
and satisfied in full in immediately available funds, or (B) for the period from
and after the date of the occurrence of any Event of Default, and for so long as
such Event of Default is continuing as determined by Agent in good faith and
(ii) on the Revolving Loans to each Borrower at any time outstanding in excess
of the Borrowing Base of such Borrower or the Revolving Loan Limit of such
Borrower

 

2

--------------------------------------------------------------------------------


 

(whether or not such excess(es) arise or are made with or without Agent’s or any
Lender’s knowledge or consent and whether made before or after an Event of
Default). Upon the request of a Borrower, Agent will promptly notify such
Borrower in writing if the Interest Rate specified in this clause (b) is in
effect.”

 

(iv)                              The definition of “Inventory Loan Limit” in
Section 1.71 of the Loan Agreement is hereby amended by deleting “US$16,000,000”
and replacing it with “US$12,000,000”.

 

(v)                                 The definition of “Maximum Credit” in
Section 1.84 of the Loan Agreement is hereby amended by deleting “US$28,500,000”
and replacing it with “US$25,000,000”.

 

(vi)                              The definition of “Raw Material Availability”
in Section 1.110 of the Loan Agreement is hereby amended by deleting such
section in its entirety and replacing the following therefore

 

“1.110     “Raw Material Availability” shall mean the lesser of (a) twenty two
(22%) percent multiplied by the US Dollar Equivalent of the Value of the
Eligible Inventory of US Borrower consisting of raw materials which are
transducers or (b) eighty five (85%) percent of the Net Recovery Percentage of
Inventory of US Borrower consisting of raw materials which are transducers
multiplied by the US Dollar Equivalent of the Value of Eligible Inventory of US
Borrower consisting of raw materials which are transducers or (c) the US Dollar
Equivalent of $500,000.”

 

(vii)                           The definition of “Reserve” in Section 1.117 of
the Loan Agreement is hereby amended by deleting the phrase “greater than
fifteen (15%)” and replacing it with “greater than ten (10%)”.

 

(viii)                        The definition of “Revolving Loan Limit” in
Section 1.118 of the Loan Agreement is hereby amended by deleting
“US$26,000,000” and replacing it with “US$25,000,000”.

 

(b)                                 Existing Definitions in Loan Agreement.
Capitalized terms used herein which are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Loan Agreement.

 

2.                                       Loans. Section 2.1 (c) of the Loan
Agreement is hereby amended by:

 

(a)                                  deleting “Eligible Inventory of US” from
clause (iv) of such Section and replacing it with “Eligible Inventory of US
Borrower”;

 

(b)                                 deleting “and” at the end of clause (v) of
such Section and replacing it with “;” and

 

3

--------------------------------------------------------------------------------


 

(c)                                  inserting the following immediately before
the period at the end of such Section; “and (vii) the aggregate principal
amounts of the Revolving Loans and Letter of Credit Accommodations outstanding
at any time to US Borrower based on the Eligible Inventory of US Borrower
located at the Dutch Warehouse shall not exceed the US Dollar Equivalent of
US$2,000,000”.

 

3.                                       Term Loans. Section 2.3 of the Loan
Agreement is hereby amended by deleting clause (b) of such Section in its
entirety and replacing it with the following:

 

“(b) Each of the Term Loans is (i) evidenced by an Amended and Restated Term
Promissory Note in such original principal amount duly executed and delivered by
US Borrower to Agent; (ii) to be repaid, together with interest and other
amounts, in accordance with this Agreement, such Amended and Restated Term
Promissory Note, and the other Financing Agreements and (iii) secured by the
Collateral as provided in Section 5.1. The principal amount of each of the Term
Loans shall be repaid in forty (40) consecutive monthly installments (or earlier
as provided herein) payable on the first day of each month commencing July 1,
2003, the first twelve (12) of which shall be each in the amount of $41,666 and
the following twenty-eight (28) installments of which shall each be in the
amount of $25,000; provided, that, the entire unpaid principal amount of each
Term Loan and all accrued and unpaid interest thereon shall be due and payable
on the effective date of termination or non-renewal of the Financing
Agreements.”

 

4.                                       Fees. Section 3.2(a) of the Loan
Agreement is hereby amended by deleting “US$26,000,000” and replacing it with
“US$25,000,000”,

 

5.                                       Excess Availability. Section 9.19 of
the Loan Agreement is hereby amended by deleting “US$1,500,000 and replacing it
with “US$500,000”.

 

6.                                       Additional Representations, Warranties
and Covenants. Borrowers represent, warrant and covenant with and to Agent and
Lenders as follows, which representations, warranties and covenants are
continuing and shall survive the execution and delivery hereof, and the truth
and accuracy of, or compliance with each, together with the representations,
warranties and covenants in the other Financing Agreements, being a continuing
condition of the making of Loans by Lenders (or Agent on behalf of Lenders) to
Borrowers:

 

(a)                                  no Default or Event of Default has occurred
and is continuing as of the date of this Amendment No. 3; and

 

(b)                                 this Amendment No. 3 and all agreements,
documents and instruments executed and/or delivered in connection herewith have
been duly executed and delivered by Borrowers and Guarantors and the agreements
and obligations of Borrowers and Guarantors contained herein and therein
constitute legal, valid and binding obligations of Borrowers and Guarantors
enforceable against Borrowers and Guarantors in accordance with their respective

 

4

--------------------------------------------------------------------------------


 

terms, except as such enforceability may be limited by bankruptcy, insolvency,
moratorium or similar laws limiting creditors rights generally and by general
equitable principles.

 

7.                                       Conditions Precedent for Amendment. The
amendments contained herein shall be effective upon Agent’s receipt of the
following; (a) this Amendment No. 3, duly authorized, executed and delivered by
Borrowers, Guarantors and Required Lenders, and (b) an Amended and Restated Term
Promissory Note, in form and substance satisfactory to Agent, duly authorized,
executed and delivered by US Borrower.

 

8.                                       Effect of this Amendment. Except as
modified pursuant hereto, no other changes or modifications to the Financing
Agreements are intended or implied, and in all other respects the Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date of this Amendment No. 3. To the extent
of conflict between the terms of this Amendment No. 3 and the other Financing
Agreements, the terms of this Amendment No. 3 shall control.

 

9.                                       Further Assurances. Borrowers and
Guarantors shall execute and deliver such additional documents and take such
additional action as may be reasonably necessary or desirable to effectuate the
provisions and purposes of this Amendment No. 3.

 

10.                                 Governing Law. The validity, interpretation
and enforcement of this Amendment No. 3 and any dispute arising out of the
relationship between the parties hereto whether in contract, tort, equity or
otherwise, shall be governed by the internal laws of the State of Florida
(without giving effect to principles of conflicts of laws).

 

11.                                 Binding Effect. This Amendment No. 3 shall
be binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns.

 

12.                                 Headings. The headings listed herein are for
convenience only and do not constitute matters to be construed in interpreting
this Amendment No. 3.

 

13.                                 Counterparts. This Amendment No. 3 may be
executed in any number of counterparts, but all of such counterparts shall
together constitute but one and the same agreement. In making proof of this
Amendment No. 3, it shall not be necessary to produce or account for more than
one counterpart thereof signed by each of the parties hereto. This Amendment No.
3 may be executed and delivered by telecopier with the same force and effect as
if it were a manually executed and delivered counterpart.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

 

BORROWERS

 

 

 

LOUD TECHNOLOGIES INC., formerly known
as Mackie Designs Inc.

 

 

`

By:

/s/ Timothy P. O’Neil

 

 

 

 

 

Title:

CFO

 

 

 

 

LOUD TECHNOLOGIES (EUROPE) PLC.,
formerly know as Mackie Designs UK Plc.

 

 

 

By:

/s/ Timothy P. O’Neil

 

 

 

 

Title:

VP

 

`

 

 

By:

/s/ James T. Engen

 

 

 

 

Title:

VP

 

 

 

 

GUARANTORS

 

 

 

MACKIE DESIGNS INC., formerly known as
Mackie Designs Manufacturing, Inc.

 

 

 

By:

/s/ Timothy P. O’Neil

 

 

 

 

Title:

VP

 

 

 

 

 

 

SIA SOFTWARE COMPANY, INC.

 

 

 

By:

/s/ Timothy P. O’Neil

 

 

 

 

 

Title:

VP

 

 

--------------------------------------------------------------------------------


 

 

MACKIE INVESTMENT CO.

 

 

 

By:

/s/ Timothy P. O’Neil

 

 

 

 

Title:

VP

 

 

 

 

 

 

AGENT

 

 

 

CONGRESS FINANCIAL CORPORATION
(FLORIDA) , as Agent

 

 

 

By:

/s/ Martin J. Coloson

 

 

 

 

 

Title:

FIRST VICE PRESIDENT

 

 

 

 

 

 

LENDER

 

 

 

CONGRESS FINANCIAL CORPORATION
(FLORIDA)

 

 

 

By:

/s/ Martin J. Coloson

 

 

 

 

Title:

FIRST VICE PRESIDENT

 

 

--------------------------------------------------------------------------------